 Eric L. Buchanan                                                                                PO Box 11208
 Licensed in Tennessee                                                                   Chattanooga, TN 37401
 and Georgia

 Hudson T. Ellis                                                                 (877) 634-2506 ▪ (423) 634-2506
 Licensed in Tennessee, Georgia                                                              Fax (423) 634-2505
 and the District of Columbia                                                       www.buchanandisability.com
                                                DISABILITY INSURANCE ATTORNEYS




                                                 December 4, 2019
VIA ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
                                                                             MEMO ENDORSED
Thurgood Marshall United States Courthouse
40 Foley Square
Courtroom 618
New York, New York 10007

          Re:                     Dean Focarile v. The Prudential Insurance Company of Amercia
                                  Case No.: 1:19-cv-08325

Dear Judge Failla:

        In accordance with the procedures outlined in the Court’s Notice of Initial Pretrial
Conference (Ct. Doc. 8), the Parties have conferred and now jointly submit this letter as well as
the attached Proposed Civil Case Discovery Plan, which has been modified where appropriate to
conform with the procedures typically attendant to an action under 29 U.S.C. Section
1132(a)(1)(B) to recover benefits due under an ERISAwelfare benefit plan.
        .
    1. Plaintiff’s Position:

          As to the nature of this action, Plaintiff is a participant inthe Mastercard International
          Incorporated D/B/A Mastercard Long Term Disability Insurance Plan, which is an
          ERISA employee welfare benefit plan and brings this action pursuant to 29 U.S.C
          §1132(a)(1)(B) to recover benefits due to him under the terms of the Plan. Plaintiff
          became unable to work following after being hit by a falling piece of metal window
          framing and filed a claim for short-term and long-term disability benefits. Although paid
          short-term disability benefits, he was denied his claim for long-term disability benefits on
          May 21, 2018. Plaintiff appealed that denial by letter dated June 12, 2018 and Defendant
          affirmed its initial denial by letter dated December 11, 2018. Defendant allowed Plaintiff
          a second, voluntary appeal which Plaintiff elected to take and submitted his second
          appeal by letter dated June 7, 2019. With that letter, Plaintiff submitted further medical
          evidence supporting his disability that included objective evidence in the form of medical
          office notes, diagnostics, and procedural reports as well as opinion evidence from his


60485044v.1
         treating physicians and a vocational rehabilitation specialist. Defendant again upheld its
         denial, informing Plaintiff that this was its final decision by letter dated August 16, 2019.
         Having exhausted his internal appeals as is required by ERISA, Plaintiff filed suit.

         Defendant’s Position:

         Prudential denied Plaintiff’s claim for long-term disability (“LTD”) benefits under an
         ERISA-governed welfare benefits plan (the “Plan”). Plaintiff stopped working as a tax,
         transfer pricing, and planning manager (a sedentary demand occupation) with Mastercard
         Worldwide on November 19, 2017, due to post-concussion syndrome. Following an
         internal medical review by a board-certified psychiatrist and neurologist, Prudential
         concluded Plaintiff was not impaired from performing the material and substantial duties
         of his reguar occupation and denied Plaintiff’s LTD claim. Plaintiff appealed and
         Prudential requested independent medical reviews by board-certified physicians in
         neurology, ophthalmology, and physical medicine and rehabilitation/pain medicine, as
         well as a review by a licensed neuropsychologist. Overall, the medical review confirmed
         Plaintiff had certain restrictions (five hours of computer usage a day, forty-five minutes at
         at time, with a ten minute break) due to visual sequalae through April 9, 2018, and that
         after April 9, 2018, Plaintiff had restrictions of six hours of computer usage a day, forty-
         five minutes at a time, with ten minute breaks. Based on the medical review and a
         vocational review, Prudential concluded Plaintiff was not impaired from performing the
         material and substantial duties of his regular occupation through the entire elimination
         period under the Plan, which ended on May 20, 2018. Accordingly, Prudenital upheld its
         decision deny LTD benefits. Plaintiff filed a second appeal, and based on addendum
         medical reviews by the same ophthalmologist, physical medicine and rehabilitation/pain
         medicine specialist, and neuropsychologist that reviewed Plaintiff’s first appeal and an
         additional vocational reivew, Prudential upheld its decision.

         Defendant further notes that the applicable plan grants Prudential discretion to decide
         claims, so the Court’s review should be limited to deciding whether Prudential acted
         reasonably based upon the evidence in the ERISA administrative record.

    2. The parties anticipate that the main issues before the Court will be as follows:

              a. Does the Plaintiff meet the definition of disability contained in the controlling
                 ERISA employee welfare benefit plan?

              b. Is the applicable standard of judicial review de novo or arbitrary and capricious?

              c. If the de novo standard of review applies, did Defendant correctly or incorrectly
                 deny benefits?

              d. If the arbitrary and capricious standard of review applies, whether Defendant’s
                 decision to deny benefits was arbitrary and capricious?




60485044v.1
              e.    If Defendant had a conflict of interest as both the evaluator and payor of LTD
                   benefits under the plan, and, if yes, whether this conflict of interest tainted
                   Defendant’s decision to deny LTD benefits?

    3. This Court has jurisdiction over the subject matter of this action under the
       EmployeeRetirement Income Security Act (“ERISA”). See 28 U.S.C. § 1331, 29 U.S.C.
       §§ 1001 et seq. Venue is appropriate in this action because Plaintiff resides in this
       district. and

    4. Aside from the proposed deadlines, due dates, and/or cut-off dates in the attached
       proposed case management plan, the parties are not aware of any pending or otherwise
       impending deadlines, due dates or cut-off dates.

    5. The parties stipulate that there are no outstanding motions before the Court.

    6. At this time, parties have not begun discovery, however, as contemplated in the Proposed
       Case Management Plan, the Parties agree the parties’ obligations under Fed. R. Civ. P.
       26(a) will be satisfied by the Defendant providing Plaintiff with a copy of the ERISA
       administrative record on or before December 16, 2019.

         It is Plaintiff’s position that limited discovery beyond the ERISA administrative record
         will be necessary for the Court to effectively evaluate whether or not Defendant had a
         conflict of interest as both the evaluator and payor of LTD benefits under the plan and, if
         yes, whether that conflict of interest tainted Defendants’ decision to deny LTD benefits.

         It is Defendant’s position that because this case is a claim for benefits from an employee
         benefit plan subject to ERISA, the case should be decided on the ERISA administrative
         record and that no discovery beyond the ERISA administrative record of Plaintiff’s claim
         is appropriate or admissible in this case.

    7. Parties have begun preliminary settlement discussions; Plaintiff provided Defendant with
       a demand letter on November 11, 2019. At this time, parties do not believe that a
       settlement conference scheduled by the Court is or will be necessary in this case.

    8. As is shown by the attached proposed case management plan, the parties are in agreement
       as to how this litigation should proceed and if discovery is allowed by order of this Court,
       anticipate for the close of all discovery to occur within six months. Since there are no
       issues either party wishes to raise with the Court, the parties respectfully requests that the
       initial pretrial conference be cancelled.

We thank the Court for its consideration of this request.


                                                 Respectfully submitted,


                                            ERIC BUCHANAN & ASSOCIATES, PLLC


60485044v.1
                                     ATTORNEYS FOR PLAINTIFF


                                        BY:    /s Noah Breazeale
                                               Noah Breazeale (Tenn. Bar #037152)
                                               Hudson Ellis (Tenn. Bar #28330)
                                               414 McCallie Avenue
                                               Chattanooga, TN 37402
                                               (423) 634-2506
                                               FAX: (423) 634-2505
                                               nbreazeale@buchanandisability.com
                                               ellish@buchanandisability.com


                                     SEYFARTH SHAW, LLP
                                     ATTORNEYS FOR DEFENDANT

                                        BY:    /s Tara M Ellis
                                               Tara M. Ellis, Esq.
                                               620 Eighth Avenue
                                               32nd Floor
                                               New York, NY 10018
                                               (212) 218-5500
                                               FAX: (212) 218-5526



The initial pretrial conference currently scheduled for December 10,
2019, is hereby ADJOURNED sine die. Before the Court adopts a schedule
for discovery and briefing of anticipated cross-motions for summary
judgment, it wishes to resolve the parties' dispute concerning the
propriety of extra-record discovery. The parties are ORDERED to submit
a joint letter to the Court on or before December 20, 2019, presenting
their disagreements concerning extra-record discovery, and the
reasoning behind their disparate positions.

Dated:          December 5, 2019              SO ORDERED.
                New York, New York




                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE




  60485044v.1
